Case 1:19-mj-00327-MSN Document1 Filed 07/17/19 Page 1 of 1 PagelD# 1

AO 91 (Rev. 11/11) Criminal Complaint
UNITED STATES DISTRICT COURT

for the re

Eastern District of Virginia | we

 

 

 

 

United States of America )
v. )
SANDRA NOEMY MENJIVAR-MENJIVAR, ) Case No. ;
a/k/a "Sandra Noemi Manjivar, ) 1:19-mj-3
a/k/a “Marlene Menjivar,”
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 29, 2019 in the county of Fairfax in the
Eastern District of Virginia , the defendant(s) violated:
Code Section Offense Description
8 USC § 1326(a) Defendant was found in the United States after having been denied

admission, excluded, deported, or removed without the express consent of
the Attorney General or Secretary of Homeland Security to reapply for
admission to the United States.

This criminal complaint is based on these facts:

See attached affidavit.

O Continued on the attached sheet.

 

yniplainant's signature —

SAUSA Jordy Hur /AUSA Jonathan L. Fahey :
Kurt Simard, Deportation Officer, ICE

Printed name and@ijle
Theresa Carroll Buchanan

 

 

Sworn to before me and signed in my presence. United States Magistrate Judge
Date: Taha { Z
. Judge’s signature
City and state: Alexandria, VA Hon. Theresa Carroll Buchanan, U.S. Magistrate Judge

 

Printed name and title
